Filed 4/19/21
                      CERTIFIED FOR PUBLICATION

      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                               DIVISION TWO


       In re PAUL MURRAY                     A161687
                on Habeas Corpus.
                                             (Alameda County
                                             Super. Ct. No. 150811)



      In 2008, petitioner Paul Murray was sentenced to life in prison without
possibility of parole for a first degree special circumstance murder he
committed when he was 22 years old. In 2020, he sought a hearing pursuant
to People v. Franklin (2016) 63 Cal.4th 261 on the ground that he was eligible
for a Penal Code section 3051 youth offender parole hearing. The trial court
denied his request because the terms of section 3051 expressly exclude LWOP
offenders who were 18 years old or older at the time of their offense. In this
habeas corpus proceeding, petitioner contends section 3051 violates his
constitutional right to equal protection by affording juvenile LWOP offenders
a youth offender parole hearing but denying such a hearing to youthful
LWOP offenders. We conclude there is a rational basis for distinguishing
between juvenile and youthful LWOP offenders in this context, and thus deny
his petition.
                               BACKGROUND
      In 2008, petitioner was sentenced to life in prison without possibility of
parole (LWOP) for a first degree special circumstance murder he committed



                                       1
when he was 22 years old.1 In 2010, we affirmed his judgment of conviction.
(People v. Murray, supra, A121746.)
      On March 16, 2020, petitioner filed a motion for a Franklin hearing,2
contending he was eligible for a youth offender parole hearing under Penal
Code section 3051.3 The trial court denied his motion because under the
terms of section 3051, subdivision (h), “people sentenced to life without the
possibility of parole for crimes committed when they were at least 18 years of
age but no more than ‘25 years of age or younger’ are not eligible for youth
offender parole hearings.” Petitioner appealed, arguing he was not in fact
sentenced to LWOP. Because the record confirmed he did receive an LWOP
sentence, we affirmed the trial court’s order.4 (People v. Murray (Mar. 15,
2021, A160981) [nonpub. opn.].)
      Meanwhile, on December 30, 2020, petitioner filed a petition for writ of
habeas corpus asserting an equal protection violation. The alleged violation
is based on section 3051, subdivision (h), which excludes from the benefits of


      1 In our opinion on petitioner’s appeal from his judgment of conviction,
we provided this summary of his offenses and sentence: “After pleading no
contest to two counts of second degree robbery and admitting that he had a
prior felony conviction, defendant Paul Murray was found guilty of first
degree special circumstance murder, willful, deliberate and premeditated
attempted murder, and being a past-convicted felon in possession of a
firearm. Both the murder and the attempted murder counts included
personal firearm use and great bodily injury allegations. The trial court
sentenced defendant to life without the possibility of parole on the murder
charge, and stayed execution of sentence on all other counts and all but one of
the enhancement allegations.” (People v. Murray (May 25, 2010, mod. on
denial of rehg., June 14, 2010, A121746) [nonpub. opn.].)
      2   People v. Franklin, supra, 63 Cal.4th 261.
      3   All statutory references are to the Penal Code.
      Petitioner requests that we take judicial notice of the record in appeal
      4

No. A160981. We grant the request.

                                         2
the statute individuals sentenced to LWOP who were 18 years of age or older
at the time of their offense. According to petitioner, the statute violates his
right to equal protection by affording juvenile LWOP offenders (those under
18 at the time of their offense) a youth offender parole hearing while denying
youthful LWOP offenders (those 18 to 25 years old at the time of their
offense) a hearing.5
                                DISCUSSION
      Youth Offender Parole Hearings
      The origin and evolution of section 3051 have been well and thoroughly
summarized by a number of courts. (See, e.g., People v. Jackson (2021)
61 Cal.App.5th 189, 194–195 (Jackson); People v. Acosta (2021)
60 Cal.App.5th 769, 775–777 (Acosta); In re Williams (2020) 57 Cal.App.5th
427, 431–433; In re Jones (2019) 42 Cal.App.5th 477, 484–485 (conc. opn. of
Pollak, J.).) We quote one such summary at length here, that from Acosta:
      “The Legislature first enacted section 3051 in 2013 in response to a
series of decisions concerning Eighth Amendment limitations on
juvenile sentencing. (See Graham[ v. Florida] 560 U.S. [48,] 74 [juvenile who
commits nonhomicide offense cannot be sentenced to LWOP]; Miller v.
Alabama (2012) 567 U.S. 460, 465 [juvenile who commits homicide offense
cannot be sentenced automatically to LWOP]; People v. Caballero (2012)
55 Cal.4th 262, 268 [juvenile cannot be sentenced to functional equivalent of
LWOP for a nonhomicide offense].) These decisions rested in part ‘on science
and social science’ (Miller, at p. 471), and noted that ‘developments in
psychology and brain science continue to show fundamental differences



      5 Defendant does not argue an equal protection violation based on the
different treatment of youthful offenders who received parole-eligible life
sentences and those who received LWOP sentences.

                                        3
between juvenile and adult minds’ and in the ‘parts of the brain involved in
behavior control’ (Graham, at p. 68; see Caballero, at p. 266).
      “ ‘[T]he Legislature passed Senate Bill No. 260 [(2013–2014 Reg. Sess.)]
explicitly to bring juvenile sentencing into conformity with Graham, Miller,
and Caballero.’ (People v. Franklin (2016) 63 Cal.4th 261, 277.) In enacting
section 3051, the Legislature explained that ‘youthfulness both lessens a
juvenile’s moral culpability and enhances the prospect that, as a youth
matures into an adult and neurological development occurs, these individuals
can become contributing members of society.’ (Stats. 2013, ch. 312, § 1.) The
bill’s stated purpose was ‘to establish a parole eligibility mechanism that
provides a person serving a sentence for crimes that he or she committed as a
juvenile the opportunity to obtain release when he or she has shown that he
or she has been rehabilitated and gained maturity, in accordance with the
decision of the California Supreme Court in [Caballero] and the decisions of
the United States Supreme Court in [Graham and Miller].’ (Ibid.)
      “As originally enacted, section 3051 only afforded a youth parole
eligibility hearing to juvenile offenders, not to young adults. (In re
Trejo (2017) 10 Cal.App.5th 972, 981 & fn. 6.) It also excluded juveniles who
were sentenced to LWOP, since they were already eligible for resentencing
under section 1170. (Former § 3051, subd. (h) [‘This section shall not apply to
cases . . . in which an individual is sentenced to’ LWOP], as enacted by Stats.
2013, ch. 312, § 4.) In the years that followed, however, the Legislature
expanded section 3051’s provisions on who is eligible for a youth offender
parole hearing, ‘recogniz[ing] that the maturity process does not end at 18
and in many cases extends to at least 25 years of age.’ (In re Jones (2019)
42 Cal.App.5th 477, 484 (conc. opn. of Pollak, J.) (Jones).)




                                        4
      “In 2015, the Legislature expanded section 3051 to apply to offenders
who committed crimes at the age of 23 or younger. (Former § 3051, subd.
(a)(1), added by Stats. 2015, ch. 471, § 1.) The amendment’s author cited
‘[r]ecent scientific evidence on adolescent and young adult development and
neuroscience show[ing] that certain areas of the brain—particularly those
affecting judgment and decision-making—do not fully develop until the
early-to mid-20s.’ (Sen. Com. on Public Safety, Analysis of Sen. Bill No. 261
(2015–2016 Reg. Sess.) Apr. 28, 2015, p. 3.)
      “In 2017, the Legislature twice amended section 3051. First, the
Legislature further increased the age from 23 to 25, such that offenders
serving a determinate or life sentence for crimes committed when they were
25 or younger are now eligible for a youth offender parole hearing. (§ 3051,
subd. (b); Stats. 2017, ch. 675, § 1.) The amendment’s author cited research
that the prefrontal cortex, which is responsible for decisionmaking and
impulse control, ‘doesn’t have nearly the functional capacity at age 18 as it
does at 25.’ (Assem. Com. on Public Safety, Analysis of Assem. Bill No. 1308
(2017–2018 Reg. Sess.), as amended Mar. 30, 2017, Apr. 25, 2017, p. 2.)
      “That same year, the Legislature also amended section 3051 to allow
youth offender parole hearings for juveniles—but not young adults—
sentenced to LWOP. (§ 3051, subd. (b)(4); Stats. 2017, ch. 684, § 1.) This
amendment was designed to ‘bring California into compliance with the
constitutional requirements of Miller and Montgomery [v. Louisiana (2016)
577 U.S. 190],’ which held that Miller’s prohibition on mandatory LWOP
sentences for juvenile offenders was retroactive. (Sen. Com. on Public Safety,
Analysis of Sen. Bill No. 394 (2017–2018 Reg. Sess.) Mar. 21, 2017, p. 4.) The
bill sought ‘to remedy the now unconstitutional juvenile sentences of life
without the possibility of parole,’ without the need for ‘a resentencing



                                       5
hearing, which is time-consuming, expensive, and subject to extended
appeals.’ (Id. at p. 3.)
      “Thus, in its current form, section 3051 ‘permit[s] the reevaluation of
the fitness to return to society of persons who committed serious offenses
prior to reaching full cognitive and emotional maturity,’ unless the person
was ‘between 18 and 25 years of age when they committed their offense [and]
sentenced to life without possibility of parole.’ (Jones, supra, 42 Cal.App.5th
at p. 485 (conc. opn. of Pollak, J.).) It therefore ‘distinguishes both between
those who committed their offenses under 18 years of age and those between
18 and 25 years of age, and between offenders 18 to 25 years of age sentenced
to prison terms with the possibility of parole and those in the same age group
who have been sentenced to life without the possibility of parole.’ (Id. at
p. 483 (conc. opn. of Pollak, J.).)”6 (Acosta, supra, 60 Cal.App.5th at pp. 775–
777, footnotes omitted.)
      Equal Protection Principles
      “The Fourteenth Amendment to the United States Constitution and
article I, section 7 of the California Constitution guarantee all persons the
equal protection of the laws.” (People v. Edwards, supra, 34 Cal.App.5th at
p. 195.) “The right to equal protection of the law is violated when ‘the
government . . . treat[s] a [similarly situated] group of people unequally
without some justification.’ ” (People v. Love (2020) 55 Cal.App.5th 273, 287.)




      6 Section 3051 also excludes one strike offenders. (See §§ 667.61, 3051,
subd. (h).) There is a split of authority as to whether that exclusion violates
equal protection guarantees. (See People v. Williams (2020) 47 Cal.App.5th
475, 490, review granted July 22, 2020, S262191 [no equal protection
violation]; People v. Edwards (2019) 34 Cal.App.5th 183, 197, review den.
July 10, 2019 [equal protection violation].)

                                        6
        The principles by which we evaluate a claimed equal protection
violation are well established, as summarized, for example, by our Supreme
Court in People v. Chatman (2018) 4 Cal.5th 277: “In order to decide whether
a statutory distinction is so devoid of even minimal rationality that it is
unconstitutional as a matter of equal protection, we typically ask two
questions. We first ask whether the state adopted a classification affecting
two or more groups that are similarly situated in an unequal manner.
(People v. McKee [(2010)] 47 Cal.4th [1172,] 1202.) If we deem the groups at
issue similarly situated in all material respects, we consider whether the
challenged classification ultimately bears a rational relationship to a
legitimate state purpose. (Johnson [v. Department of Justice (2015)]
60 Cal.4th [871,] 881.) A classification in a statute is presumed rational until
the challenger shows that no rational basis for the unequal treatment is
reasonably conceivable. (See ibid.; Gerawan Farming, Inc. v. Agricultural
Labor Relations Bd. (2017) 3 Cal.5th 1118, 1140 [holding that ‘ “ ‘a statutory
classification that neither proceeds along suspect lines nor infringes
fundamental constitutional rights must be upheld against equal protection
challenge if there is any reasonably conceivable state of facts that could
provide a rational basis for the classification’ ” ’].) The underlying rationale
for a statutory classification need not have been ‘ “ever actually articulated” ’
by lawmakers, and it does not need to ‘ “be empirically substantiated.” ’
(Johnson, at p. 881.) Nor does the logic behind a potential justification need
to be persuasive or sensible—rather than simply rational. (See ibid.)”
(People v. Chatman, supra, 4 Cal.5th at p. 289; accord, Jackson, supra,
61 Cal.App.5th at pp. 196–198; Acosta, supra, 60 Cal.App.5th at pp. 777–
778.)




                                        7
      The “ ‘rational basis’ scrutiny is exceedingly deferential: A law will be
upheld as long as a court can ‘speculat[e]’ any rational reason for the
resulting differential treatment, regardless of whether the ‘speculation has “a
foundation in the record,” ’ regardless of whether it can be ‘empirically
substantiated,’ and regardless of whether the Legislature ever ‘articulated’
that reason when enacting the law.” (People v. Love, supra, 55 Cal.App.5th at
p. 287, quoting People v. Turnage (2012) 55 Cal.4th 62, 74.)
      Petitioner Has Not Demonstrated an Equal Protection
      Violation
      As noted, petitioner asserts that section 3051 violates his right to equal
protection because it grants youth offender parole hearings to individuals
sentenced to LWOP for offenses they committed when under the age of 18 but
denies such a hearing to individuals sentenced to LWOP for offenses
committed as an adult. We review this claim de novo (California Grocers
Assn. v. City of Los Angeles (2011) 52 Cal.4th 177, 208; People v. Ramos
(1997) 15 Cal.4th 1133, 1154), and we conclude it lacks merit. Even if we
assume petitioner has demonstrated that juvenile and youthful LWOP
offenders are similarly situated, the claim must fail because petitioner has
not demonstrated there is no rational basis for treating the two groups in an
unequal manner.
      In deciding the eligibility of LWOP offenders for a section 3051 youth
offender parole hearing, the Legislature drew the line at adulthood: those
under 18 years old at the time of their offense are eligible, those 18 years old
and older are not. When it comes to criminal sentencing, the United States
and California Supreme Courts have found the line drawn between juveniles
and nonjuveniles to be a rational one. (See, e.g., Miller v. Alabama, supra,
567 U.S. at p. 471 [“children are constitutionally different from adults for
purposes of sentencing”]; Roper v. Simmons (2005) 543 U.S. 551, 574 [“The


                                        8
age of 18 is the point where society draws the line for many purposes between
childhood and adulthood”]; People v. Gutierrez (2014) 58 Cal.4th 1354, 1380
[the age of 18 “is the line the [United States Supreme Court] has drawn in its
Eighth Amendment jurisprudence”]; People v. Gamache (2010) 48 Cal.4th
347, 405 [“We previously have rejected the argument that a death penalty
scheme that treats differently those who are 18 years of age and older, and
those younger than 18, violates equal protection”].) While section 3051 is not
a sentencing statute per se, it nevertheless impacts the length of sentence
served. We thus believe that in this context, the line between juveniles and
adults remains a rational one. (See Jackson, supra, 61 Cal.App.5th at
pp. 196–198 [reaching the same conclusion]; Acosta, supra, 60 Cal.App.5th at
pp. 779–780 [same].)
      We recognize the concerns expressed by others before us, including
Justice Liu and several of our colleagues on the Court of Appeal, whose
thoughtful observations recognize the tension between section 3051 and the
United States Supreme Court decisions in Miller v. Alabama, supra, 567 U.S.
460, Graham v. Florida, supra, 560 U.S. 48, and Roper v. Simmons, supra,
543 U.S. 551. For example, in a statement on denial of review, Justice Liu
opines that “section 3051’s parole eligibility scheme—specifically, its
exclusion of persons sentenced to life without parole for offenses committed
between ages 18 and 25—stands in ‘tension’ ” with Miller. (People v.
Montelongo (2020) 55 Cal.App.5th 1016, 1042.) Likewise, Justice Segal,
concurring in his own opinion, notes that “section 3051’s current treatment of
young adult offenders . . . conflicts with the California Supreme Court
decisions that adopted and extended Miller.” (Id. at p. 1039.) Justice
Goethals, expressing “reservations about our analysis,” notes the public
policy purpose of the statute—“to permit the eventual evaluation of a young



                                       9
offender who committed a serious offense before reaching full cognitive and
emotional maturity with an eye toward determining whether that individual
has become fit to return to society”— and “question[s] whether the exclusion
for young adult LWOP offenders from this process is consistent with the
statute’s purpose and legislative history.” (Acosta, supra, 60 Cal.App.5th at
pp. 780–781.) Finally, Presiding Justice Pollak, joined by Justice Streeter,
observes that “section 3051 is designed to permit the reevaluation of the
fitness to return to society of persons who committed serious offenses prior to
reaching full cognitive and emotional maturity. Yet, subdivision (h) denies
this reevaluation to those between 18 and 25 years of age when they
committed their offense but were sentenced to life without possibility of
parole.” (In re Jones, supra, 42 Cal.App.5th at p. 485.)
      We, too, share the concerns and recognize the tension. That said, it
does not amount to an equal protection violation, and it is not our role to
“second-guess the wisdom, fairness, or logic of the law.” (People v. Turnage,
supra, 55 Cal.4th at p. 74.) But we join the others in encouraging the
Legislature to revisit where it has drawn the line with section 3051,
subdivision (h), and to reconsider whether a youthful offender who was
sentenced to LWOP for a crime committed at an age while cognitive brain
development was still ongoing should be afforded the possibility of release
like those under 18 years old at the time of their offense.
                                DISPOSITION
      The petition for writ of habeas corpus is denied.




                                       10
                                  _________________________
                                  Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




In re Paul Murray on Habeas Corpus (A161687)




                             11
Trial Court:                     Alameda County Superior
                                 Court

Trial Judge:                     Honorable Morris Jacobson

Attorney for Petitioner, Paul    Under Appointment of the
Murray:                          Court of Appeal, Law Offices of
                                 John F. Schuck, John F.
                                 Schuck

Attorneys for Respondent, The    Xavier Becerra, Attorney
People of the State of           General of California, Lance E.
California:                      Winters, Chief Assistant
                                 Attorney General, Jeffrey M.
                                 Laurence, Senior Assistant
                                 Attorney General, Rene A.
                                 Chacon, Supervising Deputy
                                 Attorney General, Catherine
                                 A. Rivlin, Supervising Deputy
                                 Attorney General.




                                12